141 F.3d 1170
81 A.F.T.R.2d 98-1448
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Peter V. SMILDE, Appellant,v.Margaret M. RICHARDSON, Commissioner, U.S. Internal RevenueService;  U.S. Department of the Treasury;  UnitedStates of America, Appellees.
No. 97-3843MN.
United States Court of Appeals, Eighth Circuit.
April 7, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Peter V. Smilde appeals the district court's dismissal of Smilde's action for refund of a tax assessment for lack of subject matter jurisdiction.  Having reviewed the record and the parties' briefs, we conclude the district court's dismissal was proper.  We affirm.  See 8th Cir.  R. 47B.